Leaened, P. J.:
I concur in this result. But it should be noticed, I think, that the pleadings admit that the representations made by the defendant weré untrue; and that it is proved that'one of these representations, admitted to be v untrue, was that the house had been thoroughly cleansed, which was a matter of fact not of opinion ; and further, that the defendant was the health officer of the place and a physician ; on whose statements, therefore, the plaintiff: might rely.
Present — Leaened, P. J., and Bocees, J. BoaedmaN, J., taking no part.
Judgment and order reversed ; new trial granted, costs to abide event.